—In an action to recover damages for personal injuries, etc., nonparty Albert A. Jurón, a principal of the plaintiffs’ former law firm, appeals from so much of an order of the Supreme Court, Queens County (Durante, J.), dated May 1, 1998, as denied his motion to set aside an order dated July 30, 1997, awarding legal fees, inter alia, to the nonparty respondent Edward S. Minzner & Associates, PLLC.
*604Ordered that the order is affirmed insofar as appealed from, with costs.
We find no merit to the appellant’s challenge to the Supreme Court’s apportionment of legal fees in this case (see, Lanfranchi v Polatsch, 246 AD2d 513; Melvin v City of New York, 244 AD2d 390; Williams v LaSala, 232 AD2d 552). This is particularly so since the appellant received a percentage of the fees awarded to the nonparty respondent Edward S. Minzner & Associates, PLLC, as well as to the nonparty respondent Edward S. Minzner individually.
The appellant’s remaining contentions are without merit. Sullivan, J. P., Krausman, Florio and Smith, JJ., concur.